Title: From Abigail Smith Adams to John Quincy Adams, 2 May 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy May 2d 1816—
				
				
				Mr Edward Brooks, Eldest son of mr P C Brooks has visited us, and offerd to take Letters for us to you. his parents you know, and this young Gentleman is worthy of such parentshe is said by those best acquainted with him to be a solid Sensible and correct Character—Such as will do no dishonour to our Native State, or Country. any civility in your power to show him, will be gratefully received by his FamilyThe last Letter which I have received from you, was No 82—8th of Feb’ry in which you mention having had the promise of your sisters portrait from mrs Copley—the drapery might be easily finishd by any portrait painter.I should prefer an American, and Mrs Adams’s direction. I have great confidence in her taste—she will bear in mind the Age of your sister when it was takenTwenty years you observe make great Alterations in all of us. So does Seven, when we are travelling down the Gulffe Gulfe—I found after an absence of seven years from my country a great change, more visible, in those I left in middle Age, than those in more advanced Life.I have had the pleasure to hear from you by mr Sweet, and in Letters from mrs Tarbel, who writes, that She saw you in good health, and in your person very neatI inclose to you a sermon; it will be valuable to you, from the affection you had, for the person, whose virtues it commemorates—your Father is not always mindfull to acknowledge the Letters he receives. Mr Sweet deliverd those intrusted to him—his head is so full of the Jesuits, whose influence he dreads much more than he ever did the power of Bonaparte—that he thinks of little elseI am my dear son / affectionatly your / Mother
				
					Abigail Adams
				
				
			